ACCEPTED
                                                                                                  12-17-00239-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS




                                                                                                The Jackson Law Firm, PLLC
                                                                                                1/22/2018 1:34 PM
                                                                                                        Pam Estes
                                                                                                           CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                       January 22, 2018                  1/22/2018 1:34:23 PM
                                                                                PAM ESTES
Twelfth Court of Appeals                                                          Clerk
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Juan Salinas, III
      12-17-00239-CR

To The Honorable Clerk of the Court:

Please find enclosed a copy of the letter sent to my client regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                             Sincerely,


                                             /s/Austin Reeve Jackson
	




                                Board Certified in Criminal and Criminal Appellate Law
                                                         By the Texas Board of Legal Specialization
                                                     www.TheJacksonLawFirm.org | (903) 595-6070
                                                                   PO Box 8355, Tyler, TX 75711
                                                                                                The Jackson Law Firm, PLLC
                                     January 22, 2018


Juan Salinas, III
Inmate 02145798
Bradshaw Unit
PO box 9000
Henderson, TX 75653

Re: Opinion

Mr. Salinas:

Please find enclosed a copy of opinion issued by the Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file
your petition prior to the expiration of thirty days from the date of the court’s opinion.

I would be happy to address any questions or concerns you have if you will simply let me
know.

                                            Sincerely,


                                            Austin Reeve Jackson
	




                                Board Certified in Criminal and Criminal Appellate Law
                                                        By the Texas Board of Legal Specialization
                                                    www.TheJacksonLawFirm.org | (903) 595-6070
                                                                  PO Box 8355, Tyler, TX 75711